DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending.
Claim 20 is cancelled.
Examiner decided to withdraw 101 rejection because applicant’s amendment to the claims overcome the rejections. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yumin Zhang (Reg. No. 75093) on April 26, 2022.

The application has been amended as follows: Claim 1 (currently amended), A method comprising: receiving, by a state estimator of a power grid, power grid data from a plurality of sensors in the power grid, from a plurality of local controllers in the power grid, or from both, wherein the power grid data correspond to characteristics of the power grid; determining, with [[a]]the state estimator, a state estimate based on the power grid data; calculating, with the state estimator, a first gain matrix based on a Gauss-Newton method; updating, with the state estimator, the state estimate based on the first gain matrix; calculating, with the state estimator, a second gain matrix based on Newton's method; updating, with the state estimator, the state estimate based on the second gain matrix; [[and]] iteratively recalculating, with the state estimator, the second gain matrix and updating the state estimate based on the second gain matrix until the state estimate converges; and  sending, by the state estimator, the converged state estimate to a power grid controller of the power grid, wherein the power grid controller is configured to execute at least one power grid control application based on the converged state estimate.



Examiner’s Statement of Reason for Allowance
Claims 1-19 and 21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Wigren (USPGPUB 2016/0057641) discloses a method for neighbor cell interference estimation in the UpLink of a CDMA communication system comprises obtaining measurements of an uplink received total wideband power (RTWP) and obtaining measurements of a load utilization of the uplink. At least a sum of the neighbor cell interference power and the noise power floor as well as a load utilization probability are jointly estimated from the measurements of an uplink RTWP and the measurements of a load utilization of the uplink. A thermal noise power floor is monitored by performing a running estimate of a long-time average uplink wideband power, Wang et al (USPGPUB 2020/0379424) discloses a system for enhanced power system model validation is provided. The system includes a computing device including at least one processor in communication with at least one memory device. The at least one processor is programmed to store a plurality of models for a plurality of devices and a plurality of input files associated with the plurality of models, receive, from a user, a selection of model of the plurality of models to simulate, retrieve one or more input files of the plurality of input files, perform a model validity check on the selected model, if the selected model passed the model validity check, perform a model calibration on the selected model, and Sun et al. (USPPUB 2018/0115561) disclosed Methods and Systems for detecting anomalies in a control area of a control system. Estimating for the control area, a first state from a historical state over a first time period using a model of dynamics, and defining a transition of the first state as a function of control inputs, the first state includes a generator state for each generator, the control inputs include a network state for each bus, a mechanical input to each generator or power consumptions at the buses. Updating estimated first state, by connecting measurements of rotor frequency of each generator and measurements of the network states on the buses with the generator state of each generator, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1,  receiving, by a state estimator of a power grid, power grid data from a plurality of sensors in the power grid, from a plurality of local controllers in the power grid, or from both, wherein the power grid data correspond to characteristics of the power grid; determining, with the state estimator, a state estimate based on the power grid data; calculating, with the state estimator, a first gain matrix based on a Gauss-Newton method; updating, with the state estimator, the state estimate based on the first gain matrix; calculating, with the state estimator, a second gain matrix based on Newton's method; updating, with the state estimator, the state estimate based on the second gain matrix; iteratively recalculating, with the state estimator, the second gain matrix and updating the state estimate based on the second gain matrix until the state estimate converges; and sending, by the state estimator, the converged state estimate to a power grid controller of the power grid, wherein the power grid controller is configured to execute at least one power grid control application based on the converged state estimate.
Claim 11,  a plurality of local controllers structured to transmit power grid data corresponding to characteristics of the power grid; a state estimator including a processing device configured to execute a set of instructions effective to: PG-P181397US01Page 4 of 10determine a state estimate based on the power grid data received from the plurality of local controllers, calculate a first gain matrix based on Gauss-Newton method, update the state estimate based on the first gain matrix, calculate a second gain matrix based on Newton's method, update the state estimate based on the second gain matrix, iteratively recalculate the second gain matrix and update the state estimate based on the second gain matrix until the state estimate converges, and after the state estimate converges, send the state estimate to a power grid controller of the power grid, and the power grid controller configured to: receive the state estimate sent by the state estimator, and control operation of the power grid using the received state estimate.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119